                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES-GENERAL

Case No.: ED CV 18-2480-VBF (PLA)                                                     Date: September 25, 2019

Title:    Lee Arthur Fort v. R.C. Johnson


PRESENT: THE HONORABLE                   PAUL L. ABRAMS
                                         UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                  N/A                                            N/A
          Deputy Clerk                               Court Reporter / Recorder                           Tape No.

ATTORNEYS PRESENT FOR PETITIONER:                                      ATTORNEYS PRESENT FOR RESPONDENT:
                NONE                                                                   NONE

PROCEEDINGS:               (IN CHAMBERS)

On November 29, 2018, this Court issued an Order granting petitioner’s request for a stay in this matter, subject
to certain terms and conditions. Petitioner was ordered to file a status report informing the Court of his progress
in exhausting his currently unexhausted claims in state court. The most recent status report was due on or
before September 15, 2019. To date, petitioner’s status report has not been filed with this Court. Accordingly,
no later than October 18, 2019, petitioner is ordered to show cause why the stay in this action previously
imposed by the Court should not be lifted. Filing the required status report with this Court and strict compliance
with the additional requirements set forth in the Court’s November 29, 2018, Order, shall be deemed compliance
with this Order to Show Cause. Failure to file the status report will result in the stay being lifted.


IT IS SO ORDERED.




cc:      Lee Arthur Fort, pro se

                                                                              Initials of Deputy Clerk      ch




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                           Page 1 of 1
